METHOD OF APPLYING LABELS ON STORE SHELVES IN A RETAIL ENVIRONMENT

This Office action corrects and replaces the action issued April 14, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for continued examination filed July 14, 2022, was received.  An Information Disclosure Statement was filed.

Note
The reference cited in the newly filed Information Disclosure Statement has been considered and is not found to affect the allowability of the claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification:
In line 2 of paragraph [0003] of the specification, after “2016” insert –, now U.S. Patent No. 10,600,339–.

Double Patenting
The double patenting rejections are withdrawn because the claims have been amended to recite patentably distinct subject matter from that claimed in U.S. Patent Nos. 9,533,464 and 10,600,339.

Claim Objections
The objections to claim 1 is withdrawn because the claim has been amended to correct informalities.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 3-19 are withdrawn because the claims have been amended to correct indefinite subject matter.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 1 and 3-19 as being unpatentable over Engelby et al. (US 2011/0283578) and additional references are withdrawn because independent claim 1 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method of applying labels on a store shelf as claimed, and particularly wherein, before peeling, the adhesive strip of a first label is removably affixed to the release coating of a second label directly below, and wherein the labels in the pad are associated with price changes and sequenced according to a retail store's planogram, the first label corresponding to a first product is removably affixed to the release coating on the second label corresponding to a second product, and the second product is the next product after the first product that is associated with the price changes.  While pads of stacked adhesive labels are known in the art, they are not generally provided with display information preprinted of a top surface of the substrate and sequenced according to a retail store’s planogram, as claimed.  Engelby et al. teach examples of stacks of labels with preprinted display information that be applied in a retail store for advertising purposes, including notices of discounted items, but neither Engelby et al. nor the prior art elsewhere specifically teach providing a stack of adhesive labels wherein sequential directly adhered labels are sequenced according to the store’s planogram and each associated with price changes of distinct products.  Independent claim 1 and its dependent claims are therefore found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745